Dykman, J.:
This is a proceeding by certiorari to review the action of the respondent, who is a colonel of a regiment of New York State militia. When the relator enlisted and became a member of that organization he consented to all the laws and regulations appertaining thereto, and agreed to abide and obey them, and be bound and controlled by them in all matters relating to his military life and conduct.
One of the sections of the Military Code of this State provides for the reduction of non-commissioned officers to the ranks by the commander of- the organization to which they belong. (Military Code, § 50.) That statute is supplemented by the military regulations of the State, which also have the force of law, providing for the reduction of non-commissioned officers to the ranks, for cause, on the application of their immediate commander. The relator was a non-commissioned officer of his company, and his captain addressed a written communication to the defendant, as colonel of the regiment and its commanding officer, requesting the reduction to the ranks of the relator for disobedience of orders among other reasons. TJpon that request the relator was returned to the ranks by order of the respondent. Now the relator insists that he should be afforded an opportunity for a hearing and vindication from the charge before his reduction to the ranks for cause. The military regulations of the State, however, provide for the return of non-commissioned officers to the ranks, either upon their own request *362approved by their immediate commander, or for cause, upon the application of their immediate commander, or by the sentence of a court-martial. That regulation seems to be a sufficient vindication and justification of the action of the respondent brought under review by this writ, and sustains his proceedings.
The proceedings should be affirmed, with costs.
Pratt, J., concurred.
Order affirmed.